DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed 11/23/2021.  As directed by the amendment, claims 158, 163, 166, and 170-178 have been amended. Claims 158-179 are pending in the instant application.
The inclusion of (all of) the limitations of claim 170 via Examiner’s Amendment in claims 158, 171 and 178 renders the double patenting rejection moot.
The amendment of claims 171-177 addresses the rejection under 35 USC 112(a)/first paragraph, which is hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached filed. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vladislav Teplitskiy on 1/19/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art of Huddart et al. (US 2006/0113690 A1) teaches utilizing a polynomial function for control within an humidifier system that includes incoming temperature as a variable only occurring once (i.e. it is not a polynomial function of incoming temperature) and coefficients that depend on flow rate (paras [0077-87]), and Thudor et al. (US 2002/0112725 A1) teaches utilizing a polynomial function for control within an humidifier system that includes both ambient temperature and flow as variables (i.e. the flow is accounted for as a variable, not as coefficients) (para [0064]), the prior art is not understood to teach or suggest the combination of determining a target patient end gases temperature based on a polynomial function of the temperature measured by the first temperature sensor, and the polynomial function including coefficients that depend on the flow rate measured by the flow sensor (see e.g. the table on page 20 of the instant specification). Accordingly, claims 158, 171 and 178 are considered to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/KATHRYN E DITMER/Primary Examiner, Art Unit 3785